UNITED STATES DISTRICT COURT F I L E D
FOR THE DISTRICT OF COLUMBIA JAN 2 0 2012

CIerk, U.S. D\strict & Bankruptcy

RADCLIFFE B' LEWIS’ Courts for the District of Co|umbia

Plaintiff, :
v. § civnAcrionNo. 12 {}(]88

GOVERNMENT OF THE DISTRICT
OF COLUMBlA, el al.,

Defendants.

MEMORANDUM OPINION

This matter is before the Court on consideration of plaintiff s application to proceed in
forma pauperis and his pro se complaint. The application will be granted, and the complaint will
be dismissed.

P1aintiff claims to have "won the December 11, 1999 Powerball game round," Compl. at
2, and his repeated efforts to claim the lottery proceeds have been unsuccessful, see generally ia'.
at 4-7. He demands a declaratory judgment "affrnning that [he] has standing to claim the
December 11, 1999 Powerball ticket," ia’. at 9, and deeming him "the Winner of the December
11, 1999 Powerball Game Round," z`a'. at 10, as well as monetary compensation of "US
$24,50(),000.00 . . . in redemption . . . for the December 11, 1999 Powerball," z'a'., among other
relief.

Notwithstanding plaintiff s characterization of this case, see z'a’. at 4, either as a civil
rights action against the defendants under 42 U.S.C. § 1983, or as claim over which this Court
has diversity jurisdiction, see Compl. at 2, it actually is a tort claim for the recovery of lottery

winnings to which the plaintiff claims an entitlement. Absent a clear showing of this Court’s

subject matter jurisdiction, the complaint will be dismissed without prejudice. An Order

A€l/

istrict Judge

U 'edSa( D
_qg)ww/  ”“*'“‘“7

accompanies this Memorandum Opinion.

DATE: j

h